Exhibit 10.1

 

Execution Copy

 

AZURE MIDSTREAM PARTNERS, LP
LIMITED DURATION WAIVER AGREEMENT

 

This Limited Duration Waiver Agreement (this “Agreement”) dated as of
September 27, 2016, but effective upon the date of the satisfaction of the
conditions set forth in Section 11 (the “Effective Date”), by and among Azure
Midstream Partners, LP, a Delaware limited partnership (the “Borrower”), the
Lenders (as defined below) party hereto and Wells Fargo Bank, National
Association, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, as issuing lender (in such capacity, an “Issuing
Lender”) and as swingline lender (in such capacity, the “Swingline Lender”).

 

RECITALS:

 

A.            The Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender and the financial institutions party thereto from time to time,
as lenders (the “Lenders”) are parties to that certain Credit Agreement, dated
as of February 27, 2015 (as heretofore amended, as amended by this Agreement and
as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

 

B.            The Borrower has informed the Lenders that the Borrower will not
be in compliance or expects it will not be in compliance with Section 9.15
(Financial Covenants) of the Credit Agreement (such instance of noncompliance
being hereinafter referred to as the “Subject Default”).

 

C.            The Borrower, the subsidiaries of the Borrower listed therein, the
Lenders, the Issuing Lender, the Swingline Lender and the Administrative Agent
have entered into that certain Limited Duration Waiver Agreement and Amendment
No. 5 to Credit Agreement dated as of August 12, 2016, pursuant to which, among
other things, the Lenders waived the Subject Default for a period ending on
September 27, 2016.

 

D.            The Borrower has requested that the Lenders waive the Subject
Default during the period beginning on the date hereof and ending on October 28,
2016, and the Lenders are willing to do so subject to the terms and conditions
contained in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

1.             Incorporation of Recitals; Defined Terms.  The Borrower
acknowledges that the Recitals set forth above are true and correct in all
material respects.  The defined terms in the Recitals set forth above are hereby
incorporated into this Agreement by reference.  All other capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

2.             Amounts Owing.  The Borrower acknowledges and agrees that the
principal amount of Loans and LC Obligations as of September 27, 2016, is
$173,661,626.46 ($173,511,626.46 in Revolving Credit Loans, $0 in Swingline
Loans and $150,000.00 in LC Obligations), and such amount (together with
interest and fees thereon) is justly and truly owing by the Borrower without
defense, recoupment, offset or counterclaim.

 

3.             Limited Duration Waiver.  Subject to the terms and conditions
contained in this Agreement, the Lenders waive the Subject Default but only for
the period (the “Waiver Period”) beginning on the date hereof and ending on
October 28, 2016 (the “Scheduled Waiver Expiration Date”).  The foregoing waiver
shall become null and void on the Scheduled Waiver Expiration Date and from and
after the Scheduled Waiver Expiration Date the Subject Default shall constitute
an Event of Default and the Administrative Agent and the Lenders shall have all
rights and remedies available to them under the Loan Documents as a result of
the occurrence of the Subject Default as though this waiver had never been
granted.

 

4.             Additional Agreements.  The Borrower further agrees that:

 

(a)           On or before October 11, 2016, it shall prepare and deliver to the
Administrative Agent and the Lenders a reasonably detailed timetable and plan
relating to the disposition of the assets of the Company and its Subsidiaries
(the “Sale Plan”) and a reasonably detailed plan with respect to any potential
capital raise (the “Capital Plan”).  The Sale Plan shall (i) summarize key dates
for process milestones for achieving such disposition, including, without
limitation, the preparation of marketing materials, identification of potential
purchasers, solicitation of offers, receipt of initial indications of interest,
execution of definitive agreements, and closing, (ii) describe in reasonable
detail the proposed structure of such disposition and (iii) describe any
material third party approval or filing requirements relating to the completion
of such disposition, including the approval requirements related to the direct
or indirect holders of the Equity Interests of the Borrower.  The Capital Plan
shall describe in reasonable detail and include copies of any funding
commitments and related proof of funds from one or more investors, sponsors, or
other purchasers of debt or equity of the Borrower, including Azure Holdings GP,
LLC, and describe in reasonable detail any other capital raising activities and
plans relating to equity or debt financing.

 

(b)           Notwithstanding the existence of the Waiver Period or anything
contained herein or in the Credit Agreement or the Loan Documents to the
contrary, the Loans and other Secured Obligations outstanding shall bear
interest at the applicable rate per annum set forth in Section 5.1(b) of the
Credit Agreement.

 

(c)           Notwithstanding anything contained herein or in the Credit
Agreement or the Loan Documents to the contrary, the Borrower shall not
designate or permit to exist any Unrestricted Subsidiary.

 

5.             Waiver Termination.  As used in this Agreement, “Waiver
Termination” shall mean the occurrence of the Scheduled Waiver Expiration Date,
or, if earlier, the occurrence of any one or more of the following events:
(a) any Default or Event of Default under the Credit Agreement, in each case
other than the Subject Default; (b) any failure by the Borrower for any reason
to comply with any term, condition, or provision contained in this Agreement; or
(c) any representation made by the Borrower in this Agreement or pursuant to it
proves to be incorrect or misleading in any material respect when made.

 

2

--------------------------------------------------------------------------------


 

The occurrence of any Waiver Termination or any failure by the Borrower for any
reason to comply with any term, condition, or provision contained in this
Agreement shall be deemed an Event of Default under the Credit Agreement.  Upon
the occurrence of a Waiver Termination, the Waiver Period is automatically
terminated and the Lenders are then permitted and entitled, with respect to the
Subject Default and any other Event of Default then in existence, under
Section 10.2 of the Credit Agreement, among other things, to accelerate the
Borrower’s indebtedness, obligations and liabilities under the Loan Documents,
and to exercise any other rights and remedies that may be available under the
Loan Documents or applicable law.

 

6.             Limited Waiver and Reservation of Rights.  The Borrower
acknowledges and agrees that immediately upon expiration or termination of the
Waiver Period, the Administrative Agent and the Lenders have all of their rights
and remedies with respect to the Subject Default to the same extent, and with
the same force and effect, as if the waiver contained herein had not been
granted.  The Borrower will not assert and hereby forever waives any right to
assert that the Administrative Agent or the Lenders are obligated in any way to
continue to waive the Subject Default beyond the Waiver Period or to forbear
from enforcing their rights or remedies with respect to the Subject Default
after the Waiver Period or that the Administrative Agent and the Lenders are not
entitled to act on the Subject Default after the occurrence of a Waiver
Termination as if such default had just occurred and the Waiver Period had never
existed.  The Borrower acknowledges that the Lenders have made no
representations as to what actions, if any, the Lenders will take after the
Waiver Period or upon the occurrence of any Waiver Termination, Default or Event
of Default, and the Lenders and the Administrative Agent must and do hereby
specifically reserve any and all rights, remedies, and claims they have (after
giving effect hereto) with respect to the Subject Default and each other Default
or Event of Default that may occur.

 

7.             Acknowledgement of Liens.  The Borrower (a) reaffirms the terms
of and its obligations (and the security interests granted by it) under each
Security Document to which it is a party, and agrees that each such Security
Document will continue in full force and effect to secure the Secured
Obligations as the same may be amended, supplemented or otherwise modified from
time to time, and (b) acknowledges, represents, warrants and agrees that the
liens and security interests granted by it pursuant to the Security Documents
are valid, enforceable and subsisting and create a security interest to secure
the Secured Obligations.

 

8.             Representations and Warranties.  The Borrower hereby represents
and warrants that:

 

(a)           after giving effect hereto, the representations and warranties of
the Credit Parties contained in the Loan Documents are true and correct in all
material respects (except to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty shall be true, correct and complete in all
respects as if made on and as of such date) on and as of the date hereof, except
that any representation and warranty that by its terms is made only as of an
earlier date shall be true and correct as of such earlier date, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects as of such earlier date;

 

3

--------------------------------------------------------------------------------


 

(b)           no Default or Event of Default has occurred and is continuing
after giving effect hereto;

 

(c)           the execution, delivery and performance of this Agreement are
within the corporate or other power and authority of the Credit Parties party
hereto and have been duly authorized by appropriate corporate or other action
and proceedings;

 

(d)           this Agreement constitutes the legal, valid, and binding
obligation of the Credit Parties party hereto, enforceable in accordance with
their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and general principles of equity; and

 

(e)           there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement.

 

9.             Loan Documents Remain Effective.  Except as expressly set forth
in this Agreement, the Loan Documents and all of the obligations of the Borrower
thereunder, the rights and benefits of the Administrative Agent and Lenders
thereunder, and the Liens created thereby remain in full force and effect. 
Without limiting the foregoing, the Borrower agrees to comply with all of the
terms, conditions, and provisions of the Loan Documents.  This Agreement and the
Loan Documents are intended by the Lenders as a final expression of their
agreement and are intended as a complete and exclusive statement of the terms
and conditions of that agreement.

 

10.          Fees and Expenses.  The Borrower shall pay promptly on demand all
fees and expenses (including attorneys’ and financial advisors’ fees) incurred
by the Administrative Agent and its counsel in connection with this Agreement
and the other instruments and documents being executed and delivered in
connection herewith.

 

11.          Conditions Precedent.  This Agreement is effective as of the
satisfaction of the following conditions precedent:

 

(a)           the Borrower, the Administrative Agent, and the Required Lenders
shall have executed and delivered this Agreement, and each Grantor shall have
executed and delivered its reaffirmation, acknowledgment, and consent in the
space provided for that purpose below;

 

(b)           the payment of all current legal and financial advisor fees and
expenses referred to in Section 10 above and for which invoices have been made
available to the Borrower; and

 

(c)           the Borrower shall have delivered or cause to be delivered such
evidence, in form and substance reasonably acceptable to the Administrative
Agent, pursuant to which the Borrower’s primary financial advisor acknowledges
that no fees or other amounts shall be payable to such advisor by reason of this
Agreement under that certain engagement letter dated June 2, 2016, by and
between such advisor and the Borrower.

 

4

--------------------------------------------------------------------------------


 

12.           Miscellaneous.

 

(a)           The Borrower, the Administrative Agent, the Issuing Lender, the
Swingline Lender and each Lender party hereto does hereby adopt, ratify and
confirm the Credit Agreement, and acknowledges and agrees that the Credit
Agreement is and remains in full force and effect, and the Borrower acknowledges
and agrees that its liabilities and obligations under the Credit Agreement and
the other Loan Documents are not impaired in any respect by this Agreement.

 

(b)           All references in the Credit Agreement and in the other Loan
Documents to the Credit Agreement shall be deemed to be a reference to the
Credit Agreement as modified hereby.  This Agreement shall constitute a Loan
Document for all purposes under the Credit Agreement and the other Loan
Documents.

 

(c)           This Agreement may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument. 
Delivery of this Agreement by facsimile transmission or e-mail shall be
effective as delivery of a manually executed counterpart hereof.

 

(d)           THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND SUPERSEDE ALL PRIOR
UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE
TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS AGREEMENT, THE
CREDIT AGREEMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

(e)           This Agreement and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document (except, as to any other
Loan Document, as expressly set forth therein) and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

(f)            For good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Credit Party hereby, for itself and its
successors and assigns, fully and without reserve, releases and forever
discharges the Administrative Agent and each Lender, their respective successors
and assigns, officers, directors, employees, representatives, trustees,
attorneys, agents and affiliates (collectively the “Released Parties” and
individually a “Released Party”) from any and all actions, claims, demands,
causes of action, judgments, executions, suits, debts, liabilities, costs,
damages, expenses or other obligations of any kind and nature whatsoever, known
or unknown, direct and/or indirect, at law or in equity, whether now existing or
hereafter asserted (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS,
REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY
RELEASED PARTY),

 

5

--------------------------------------------------------------------------------


 

for or because of any matters or things occurring, existing or actions done,
omitted to be done, or suffered to be done by any of the Released Parties, in
each case, on or prior to the Effective Date and are in any way directly or
indirectly arising out of or in any way connected to any of this Agreement, the
Credit Agreement, any other Loan Document or any of the transactions
contemplated hereby or thereby; provided, that it is understood and agreed by
the parties hereto that no Credit Party is releasing, waiving or discharging any
defenses to expense reimbursement or indemnification it may have which are
expressly provided in Section 12.3 of the Credit Agreement (collectively, the
“Released Matters”). Each Credit Party, by execution hereof, hereby acknowledges
and agrees that the agreements in this Section 12(f) are intended to cover and
be in full satisfaction for all or any alleged injuries or damages arising in
connection with the Released Matters.

 

[SIGNATURE PAGES TO FOLLOW]

 

6

--------------------------------------------------------------------------------


 

This Limited Duration Waiver Agreement is entered into as of the date and year
first above written.

 

BORROWER:

AZURE MIDSTREAM PARTNERS, LP

 

 

 

By:

Azure Midstream Partners GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Amanda Bush

 

 

Name:

Amanda Bush

 

 

Title:

CFO

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as Administrative Agent, Issuing Lender, Swingline Lender, and Lender

 

 

 

 

 

By:

/s/ Barry Parks

 

Name:

Barry Parks

 

Title:

Director

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Sophie Lee

 

Name:

Sophie Lee

 

Title:

Vice President

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

By:

/s/ Michale V.M. van der Voort

 

Name:

Michale V.M. van der Voort

 

Title:

Managing Director

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, as a Lender

 

 

 

 

 

By:

/s/ Payton K. Swope

 

Name:

Payton K. Swope

 

Title:

Executive Vice President

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ David Balderach

 

Name:

David Balderach

 

Title:

Senior Vice President

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

By:

/s/ Subha Pasumarti

 

Name:

Subha Pasumarti

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Cheryl LaBelle

 

Name:

Cheryl LaBelle

 

Title:

Managing Director

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Geraldine King

 

Name:

Geraldine King

 

Title:

Executive Director

Special Credits Risk Director

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

ZB, N.A. DBA AMEGY BANK, as a Lender

 

 

 

 

 

By:

/s/ Jill McSorley

 

Name:

Jill McSorley

 

Title:

Senior Vice President-Amegy Bank Division

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By:

/s/ Lynn Johnston

 

Name:

Lynn Johnston

 

Title:

REGIONS BANK/SR. VICE PRESIDENT

 

[Signature Page to Limited Duration Waiver — Azure Midstream Partners, LP]

 

--------------------------------------------------------------------------------


 

REAFFIRMATION, ACKNOWLEDGEMENT AND CONSENT

 

The undersigned, Marlin Midstream, LLC, a Texas limited liability company, and
Azure Holdings GP, LLC, a Delaware limited liability company (together, the
“Pledgors”) have executed and delivered a Pledge Agreement dated as of
February 27, 2015 to the Lenders, and the Pledgors, Marlin Logistics, LLC, a
Texas limited liability company, Turkey Creek Pipeline, LLC, a Texas limited
liability company, Marlin G&P I, LLC, a Texas limited liability company, Murvaul
Gas Gathering, LLC, a Texas limited liability company, Talco Midstream
Assets, Ltd., a Texas limited partnership, Azure TGG, LLC, a Delaware limited
liability company, and Azure ETG LLC, a Delaware limited liability company
(collectively, the “Guarantors”), have executed and delivered a Guaranty
Agreement dated as of February 27, 2015 (as may be amended, modified or
supplemented from time to time, the “Guaranty”) to the Lenders.  As an
additional inducement to and in consideration of the Lenders’ acceptance of the
Limited Duration Waiver Agreement dated as of September 27, 2016 (the “Limited
Duration Waiver”), the Pledgors and the Guarantors hereby agree with the Lenders
as follows:

 

1.             Each of the Guarantors consents to the execution of the Limited
Duration Waiver by the Borrower and acknowledges that this consent is not
required under the terms of the Guaranty and that the execution hereof by the
Guarantors shall not be construed to require the Lenders to obtain the
Guarantors’ consent to any future amendment, modification or waiver of any term
of the Credit Agreement except as otherwise provided in said Guaranty.  Each
Guarantor hereby ratifies, confirms, acknowledges and agrees that its
obligations under the Guaranty are in full force and effect and that such
Guarantor continues to unconditionally and irrevocably guarantee the full and
punctual payment, when due, whether at stated maturity or earlier by
acceleration or otherwise, all of the Obligations (as defined in the Guaranty),
and its execution and delivery of this consent does not indicate or establish an
approval or consent requirement by such Guarantor under the Guaranty, in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement or any of the other Loan Documents.

 

2.             Each of the Guarantors and the Pledgors (a) reaffirms the terms
of and its obligations (and the security interests granted by it) under each
Security Document to which it is a party, and agrees that each such Security
Document will continue in full force and effect to secure the Secured
Obligations as the same may be amended, supplemented or otherwise modified from
time to time, (b) acknowledges, represents, warrants and agrees that the liens
and security interests granted by it pursuant to the Security Documents are
valid, enforceable and subsisting and create a security interest to secure the
Secured Obligations, (c) represents and warrants that, with respect to itself,
each of the representations in Section 7 of the Limited Duration Waiver is true
and correct in all respects and (d) acknowledges and agrees to the provisions in
Section 12(f) of the Limited Duration Waiver.

 

3.             All terms used herein shall have the same meaning as in the
Limited Duration Waiver and the Credit Agreement, unless otherwise expressly
defined herein.

 

[SIGNATURE PAGES TO FOLLOW]

 

--------------------------------------------------------------------------------


 

This Reaffirmation, Acknowledgement and Consent is dated as of September 27,
2016.

 

 

MARLIN MIDSTREAM, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

 

 

 

 

MARLIN LOGISTICS, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

 

 

 

 

MARLIN G&P I, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

 

 

 

 

MURVAUL GAS GATHERING LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

[Signature Page to Reaffirmation, Acknowledgement and Consent — Azure Midstream
Partners, LP]

 

--------------------------------------------------------------------------------


 

 

TURKEY CREEK PIPELINE, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

 

 

 

 

TALCO MIDSTREAM ASSETS LTD.,

 

a Texas limited partnership

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

 

 

 

 

AZURE HOLDINGS GP, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

 

 

 

 

AZURE TGG, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

[Signature Page to Reaffirmation, Acknowledgement and Consent — Azure Midstream
Partners, LP]

 

--------------------------------------------------------------------------------


 

 

AZURE ETG, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Amanda Bush

 

Name:

Amanda Bush

 

Title:

CFO

 

[Signature Page to Reaffirmation, Acknowledgement and Consent — Azure Midstream
Partners, LP]

 

--------------------------------------------------------------------------------